UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7855



CALVIN R. MATTISON,

                                            Plaintiff - Appellant,

          versus


TONY BROWN; ROBERT CARRILES,

                                            Defendant - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Charles E. Simons, Jr., Senior
District Judge. (CA-94-2610-9-6JC)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin R. Mattison, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

Defendants' motion for summary judgment in Appellant's action

alleging improper interference with his mail. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. Mattison
v. Brown, No. CA-94-2610-9-6JC (D.S.C. Nov. 19, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2